Citation Nr: 0617362	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
August 1970, including service in Vietnam from August 1969 to 
August 1970.

In a March 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
determined that new and material evidence had not been 
received to reopen a claim for service connection for PTSD.  
The veteran appealed this decision to the Board of Veterans' 
Appeals (Board), and in a December 1994 decision, the Board 
reopened the claim and remanded the case for further 
evidentiary development.

In December 2001, while the case was in remand status, the RO 
denied service connection for hepatitis C.  The veteran 
thereafter appealed this rating action to the Board.  He 
testified before the undersigned at a hearing held in March 
2003.  The Board remanded the case in April 2004 for further 
development. 

In a February 1980 statement, the veteran raised the issues 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for heart and liver disease resulting from VA hospital 
treatment during the period from January 1980 to February 
1980.  These matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran did not engage in combat while in active 
military service.

2.  The veteran's claimed PTSD is not attributable to 
military service or to any verified or verifiable incident 
incurred therein.

3.  The veteran's hepatitis C originated in service as the 
result of intravenous drug abuse.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

2.  Hepatitis C was not incurred in the line of duty and 
service connection is not warranted for that disorder.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notices provided in October 2001 and 
May 2004 fulfill the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disorders on appeal.  That failure is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes in 
this regard that the veteran in May 2005 signed releases for 
several sources of medical treatment, and in June 2005 argued 
that records from those sources had not been obtained.  The 
Board points out that records from each identified source for 
each identified period had already been obtained and added to 
the record.  VA is under no obligation to obtain duplicate 
records of those already on file.

The Board notes that the RO has not contacted the U.S. Army & 
Joint Services Environmental Support Group (now the U.S. Army 
and Joint Services Records Research Center (JSRRC)), to 
attempt verification of the veteran's claimed stressors.  The 
record shows, however, that the veteran, starting in January 
1995, informed VA repeatedly that he could not recall any 
information concerning his claimed stressors.  The Board 
notes that the veteran has never provided sufficient 
information for the JSRRC to conduct a meaningful search.  
For example, he reports witnessing the death of passengers in 
a burning plane at "Doc Chien" in 1969, but unfortunately, 
there is no such location in Vietnam.  He contends that he 
engaged in numerous firefights, but has not provided the 
dates or locations of the events.  In compliance with the 
April 2004 remand, the veteran was again requested to provide 
information concerning his stressors, but responded that his 
PTSD had created a mental barrier preventing him from 
recalling any traumatic experiences.
 
The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  Moreover, the veteran has a duty to 
provide information sufficient to conduct a search of the 
corroborative records in his PTSD claim.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2005).  Given that the veteran has not 
provided sufficient information to conduct a search of the 
corroborative records, and as he currently maintains that he 
can not recall his claimed stressors, at least any of the 
circumstances surrounding those stressors, the Board finds 
that remand of the case for the purpose of having the JSRRC 
attempt to verify any stressor incident would be futile.

The record shows that the veteran has attended VA 
examinations scheduled in connection with his claims.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

I.  PTSD

Factual background

Service personnel records show that the veteran served in 
Vietnam with the 337th Radio Research Company from August 
1969 to February 1970, and with the 175th Radio Research 
Company from February 1970 until August 1970, when he left 
the country.  His principal duty with both units was as a 
cook.  He did not receive any awards or decorations 
suggesting that he engaged in combat.

At his September 1968 pre-induction examination, the veteran 
reported a history of having sustained trauma to the left 
knee significant enough to have required the aspiration of 
fluid.  The service medical records show that in January and 
February 1969, he reported bilateral knee pain.  The service 
medical records are silent for any reference to a wound 
during the time he served in Vietnam, and are silent for any 
mention of left ankle or abdomen injuries.

In a December 1970 claim of entitlement to service connection 
for a left knee disorder, the veteran alleged that the 
disorder originated prior to service; he did not mention any 
injuries to the knee in Vietnam.

At a January 1971 VA examination, the examiner noted that the 
veteran's medical history included an injury to the left knee 
shortly prior to entering service.  Clinical examination 
revealed a scar over the left patella.  The veteran did not 
mention engaging in combat while in service.  X-ray studies 
of the left knee showed no identified abnormalities.

Private medical records for March 1971 to October 1996 
include a March 1971 employment physical showing that the 
veteran denied a history of excessive worry, depression, or 
nervous trouble of any sort.  Psychological testing and 
evaluation in November and December 1978 resulted in a 
diagnosis of schizoid personality, with paranoid 
manifestations and anxiety; the reports did not refer to the 
veteran's service.  Records for 1992 and 1993 indicate that 
the veteran had PTSD with symptoms including nightmares, 
flashbacks about enemy soldiers, and memory loss.  The 
records show that he was involved in a motor vehicle accident 
(MVA) in 1996.

In a June 1975 statement, the veteran reported injuring his 
knee in Vietnam.  In a January 1976 statement, he indicated 
that he was attached to the 175th Radio Research Company in 
April 1970 at Bien Hoa.  In December 1979, the veteran 
asserted that his service records are silent for psychiatric 
symptoms because of his illegal drug use, and that he did not 
report psychiatric complaints at his March 1971 VA 
examination because he was trying to be constructive.

On file are October 1976, November 1978, December 1978, 
January 1980, and March 1981 statements by Dr. C. Bookert.  
Collectively, the statements indicate that he first treated 
the veteran in August 1970, and had treated the veteran 
intermittently after service for problems including anxiety, 
depression, and traumatic arthritis of the left knee due to a 
shrapnel wound received in Vietnam.

A January 1979 letter from The Center (a drug addiction 
counseling program) indicates that the veteran reported that 
separation from his family and friends during service in 
Vietnam, as well as his fear of dying and his participation 
in a war he did not understand, caused depression; the letter 
did not suggest that the veteran claimed to have engaged in 
combat with the enemy or to have been wounded.

VA treatment records for February 1979 to May 2005 include a 
summary of VA hospitalization for February to March 1979 
noting that he reported experiencing anxiety associated with 
combat experiences in Vietnam.  When questioned as to his 
combat experiences in light of his service occupation as a 
cook, he defensively replied that cooks were not always 
placed at the rear.  The veteran indicated that he received a 
small shrapnel wound to his left knee in Vietnam.  In May 
1983 he reported a reactivation of his Vietnam experiences, 
explaining that he was constantly seeing Vietnamese people 
trying to shoot him; he did not elaborate, and was considered 
delusional.  In January 1985 he reported experiencing 
nightmares and flashbacks, and while hospitalized in January 
1986 indicated that his nightmares were related to Vietnam; 
he was noted to experience some symptoms of PTSD.  

VA treatment records for 1986 to 1988 at times documented 
diagnoses of PTSD.  Subsequent treatment records contain 
numerous entries by Dr. R. Lees in particular, who regularly 
diagnosed the veteran with PTSD.  In a November 1990 entry, 
Dr. Lees noted that the veteran asserted he served as a cook 
in Vietnam with a company responsible for "top secret" 
activities, and that he was stationed at Lai Khe and 
witnessed people killed in rocket attacks and fire fights.  
In November 1996 and January 1997, Dr. Lees noted that the 
veteran was experiencing flashbacks and nightmares mostly 
concerning a recent MVA.  In post-March 2005 entries, Dr. 
Lees did not further diagnose PTSD, but rather indicated that 
the veteran had features of PTSD.  The treatment records note 
a splenectomy scar on the abdomen resulting from a 1985 stab 
wound.

At an August 1980 Board hearing, the veteran testified that 
he served in the infantry for about 6 months while in 
Vietnam, and was then reassigned as a cook.  He testified 
that while in the infantry he actively engaged in combat and 
was near land mines that exploded.  He also saw several 
people killed in Vietnam and witnessed explosions.  He 
testified that a close friend of two weeks named Jim lost his 
legs in an explosion; he could not remember Jim's last name.  
The veteran testified that he saw people in a building die in 
an explosion.  He veteran indicated that he could not recall 
a specific incident in which he fired his weapon, that he did 
not remember any details of the circumstances concerning 
Jim's injuries, and that he was not sure if he recalled 
engaging in firefights.  He testified that he did not seek 
psychiatric treatment in service, but self-medicated his 
anxiety with drugs.

At an October 1982 VA psychiatric examination, the veteran 
reported spending time "on point" in Vietnam and engaging 
in combat, but would not elaborate as to his Vietnam 
experiences.  The examiner diagnosed the veteran with a 
personality disorder.

In a July 1983 statement, P.W. states that the veteran did 
not have psychiatric problems prior to service, but was a 
changed person following service.

In a February 1984 statement, Dr. J. Fowler indicates that he 
had treated the veteran since 1983, and that the veteran 
reported experiencing life-threatening situations in Vietnam.  
He noted that the veteran witnessed the killing and wounding 
of other people.  He diagnosed the veteran with PTSD, rule 
out schizophrenia, rule out drug-induced psychosis, mixed 
substance abuse, and borderline personality.

In an April 1984 statement, and in response to VA's request 
that he identify his stressors, the veteran stated that he 
was fired on in 1969 while performing guard duty in the area 
of Lai Khe.

In September 1985 and February 1986 statements, a VA 
physician indicated that the veteran had received treatment 
for PTSD since 1985.  In a July 1986 statement, another VA 
physician indicated, without elaboration, that the veteran 
had PTSD related to service experiences.

On file are Vet Center records for February 1986 to January 
1995, showing that the veteran initially presented claiming 
to have witnessed a friend by the name of [redacted] lose his legs 
in a mortar attack.  His counselors were skeptical.  In 
August 1986 he reported that he walked point for two months 
for his brigade, and indicated that he received a shrapnel 
wound to his abdomen; the counselor noted that the scar did 
not resemble a shell fragment wound.  In later entries 
beginning in 1990, the veteran was diagnosed with PTSD.  He 
reported experiencing flashbacks and explained that in 
service, he performed search and destroy missions, provided 
security for convoys, and participated in ambushes around 
March 1969.  He also reported receiving small arms, rocket, 
and mortar attacks.  In March 1992 he reported that he was 
trained as a cook but served as an infantryman.  He indicated 
that his base camp was located in An Khe, where he performed 
perimeter security and patrols.  He reported witnessing a 
soldier lose his legs to a landmine, and saw his living 
quarters mortared.

At an August 1986 VA examination, the veteran reported 
witnessing a plane burn and the passengers die in "Doc 
Chien" in 1969, and also stated that he engaged in combat.  
He alluded to other traumatic episodes, but would not 
elaborate.  The examiner diagnosed PTSD, and with rule out 
major depressive episodes.

In a January 1988 report, VA's Director of Mental Health and 
Behavioral Sciences/Services indicated that his review of the 
claims files showed no clear demonstrated symptoms of PTSD, 
and that the evidence he reviewed did not support diagnosis 
of that disorder.

In April 1991 and April 1998 statements, the veteran's spouse 
indicated that he had PTSD from Vietnam experiences.

At a VA hearing conducted in November 1991, the veteran 
testified that for the first 6 months of his tour in Vietnam, 
he served with the 1st Infantry Division, where he engaged in 
combat and saw numerous people die.

On file is the report of a December 1991 VA examination of 
the veteran by a board of two psychiatrists, who concluded he 
had PTSD.  With regard to past medical history, they noted 
that his history included a left knee wound.

Of record is a July 1992 private psychiatric evaluation of 
the veteran by Dr. R. Eisler.  Dr. Eisler noted that the 
veteran reported experiencing intensive combat in service, 
where he saw soldiers die in explosions; he diagnosed the 
veteran with PTSD.  The veteran reported that he was 
medically evacuated at one point in service for a broken 
ankle.  

In a May 1992 statement, the veteran reported that while his 
military occupational specialty was listed as a cook, he 
spent his entire tour in Vietnam with the infantry in the 
field, and saw heavy and frequent combat and was wounded in 
action.  He stated that he witnessed his best friend by the 
name of "[redacted]" killed in action on February [redacted], 1969.  He also 
reported witnessing a good friend by the name of [redacted] die in an 
explosion on February [redacted], 1969. 

In statements beginning in January 1995, the veteran 
indicated that he no longer could remember his Vietnam 
experiences, attributing the memory loss to PTSD itself.

In a January 1995 statement, several individuals familiar 
with the veteran stated that he experienced memory loss from 
PTSD.

At a March 1995 neuropsychology consultation, the veteran 
complained of severe memory loss progression since Vietnam, 
starting in 1982.  The examiner noted that the veteran's 
effort during testing was marginal, and that the poor 
performance might be intentional; the examiner could not rule 
out outright malingering, but nevertheless diagnosed PTSD.

The veteran attended a VA psychiatric examination in April 
1995, which was conducted by the same examiner who evaluated 
him in August 1986.  The veteran reported that he could not 
recall the details of his Vietnam experiences.  The examiner 
pointed out that during in the August 1986 examination, 
veteran reported seeing a plane burn and passengers die.  The 
examiner noted that the veteran reported symptoms consistent 
with PTSD, such as recurrent distressing feelings about 
events in Vietnam, but that the veteran could not be more 
specific.  The examiner, without elaboration, diagnosed PTSD.

At an April 1995 VA psychological examination, the veteran 
reported serving in Vietnam from August 1969 to August 1970, 
but otherwise could not be more specific about his service, 
contending that his memory for short and long term events had 
been damaged by his Vietnam experiences.  The veteran 
reported that he served in combat up to 15 times, explaining 
that while trained as a cook, he served as an infantryman for 
a backup unit.  The veteran denied recalling the death of [redacted] 
or the incident involving [redacted].  He denied experiencing 
nightmares or flashbacks, but explained that he wakes up 
scared and periodically remembers things about Vietnam.  The 
examiner noted that the stab wound the veteran received in 
1985 was to the abdomen.  

The examiner noted that recent psychological testing showed a 
tendency toward exaggeration and possible malingering.  He 
described the claimed memory problems as unusual and not 
characteristic of psychogenic amnesia, and noted that the 
memory problems were not demonstrated clinically.  He 
concluded that the veteran had some symptoms of PTSD, but 
that the credibility of the symptomatology as PTSD, and its 
relationship to service, was unclear.  The examiner raised 
the possibility that the veteran was fabricating some of his 
claimed experiences in Vietnam, and using the reported memory 
deficit (which the examiner described as far more severe and 
pervasive than anything that would make sense) as an excuse.  
He diagnosed major depressive disorder and rule out PTSD.

The veteran was examined in December 1996 by the same 
psychologist who conducted the April 1995 examination.  The 
examiner noted that the veteran denied the ability to recall 
any service experiences, and concluded that the claimed 
memory loss was a fabrication.  The examiner explained that 
the reported symptomatology was not logically related to 
combat-induced PTSD, in the sense that the veteran reported 
avoiding reminders of his experiences and memory problems 
without the ability to identify the experiences he finds 
disturbing.  He also noted that the veteran reported 
experiencing symptoms associated with a recent MVA.  The 
examiner concluded that the veteran did not have PTSD, and 
that there was evidence suggesting malingering.

At a January 1997 VA examination, the veteran reported that 
he received a shrapnel wound to his left ankle, for which he 
underwent surgery in 1986.  He indicated that he did not 
report the injury in service.  Physical examination showed a 
scar on the left ankle, described as a mixed scar probably 
from the shrapnel and surgery.  The examiner diagnosed 
shrapnel wound to the left ankle.

In an August 2002 statement, the veteran contended that he 
twisted his left ankle in service but did not report the 
injury.

At his March 2003 hearing before the undersigned, the veteran 
testified that he was trained as a cook, but immediately 
served as an infantryman on arrival in Vietnam.  He testified 
that he engaged in combat, and witnessed people die in 
combat, lose their limbs in firefights, and die in a hooch 
explosion.  The veteran indicated that he had memory loss 
from his PTSD.  He also testified that he broke his ankle in 
Vietnam, but did not realize it at the time.  The veteran 
testified that he continued to experience flashbacks.

On file is a March 2005 VA opinion by Dr. Lees.  Dr. Lees 
reviewed the claims files and noted that the veteran's 
diagnostic picture throughout the years had been consistently 
clouded by polysubstance dependence and personality disorder.  
He noted that when initially seen, the veteran reported 
information about stressors which reasonably raised the issue 
of PTSD.  Dr. Lees noted that the veteran earlier reported 
stressors including rocket and sniper attacks, witnessing 
friends die (including [redacted] and [redacted]), and seeing wounded 
personnel.  He noted that the veteran did not provide any 
dates or locations, but that PTSD was considered a possible 
diagnosis by treating clinicians based solely on the 
veteran's reported stressors.  

Dr. Lees explained that currently, the veteran was unable to 
specify any additional details concerning his stressors, 
recalled little of his Vietnam experiences, and did not meet 
the criteria to support a diagnosis of PTSD.  He explained 
that the veteran did not meet the criteria for PTSD either in 
terms of an identifiable stressor, or in terms of symptoms 
including persistent avoidance of stimuli or re-experiencing 
traumatic events, as he was unable to remember any traumatic 
events.  Dr. Lees explained that the veteran's persistent 
symptoms of arousal could be attributed to personality and 
mood disorders.


Analysis

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory", i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

The record reflects that the veteran has at times been 
diagnosed with PTSD.  Dr. Lees, his treating VA psychologist, 
until recently regularly concluded that PTSD was present in 
the veteran.  In his March 2005 opinion, however, Dr. Lees 
concluded that the veteran did not in fact meet the criteria 
to support a diagnosis of PTSD, in light of the absence of 
any stressor events recalled by the appellant.  He noted that 
the veteran's symptoms could instead be due to a personality 
or mood disorder.

In any event, the Board points out that virtually all 
diagnoses of PTSD in this case were based on the veteran's 
alleged experiences as an infantryman serving in combat.  
Consequently, the probative value of the PTSD diagnoses turns 
on whether the underlying claimed experiences actually 
occurred.

After careful review of the evidence on file, the Board finds 
that the veteran's statements and testimony regarding his 
participation in combat are unsupported by the record and 
inconsistent with his duties as listed in his official 
military records.  His service personnel records show that he 
served as a cook with both companies   to which he was 
assigned while in Vietnam, and not at any point as an 
infantryman or with duties consistent with those of an 
infantryman.  The Board finds it unlikely that his service 
department would list his military occupational specialty as 
a cook, if he was in fact performing the duties of an 
infantryman anywhere from six months to a year.  

The Board also points out that the veteran has offered 
inconsistent statements as to the length of time he 
purportedly served in the field with infantryman duties.  
During his November 1991 hearing he reporting serving for six 
months in that capacity.  In a May 1992 statement he 
reporting serving his entire Vietnam tour in the field.  The 
Board also points out that the service records are silent for 
any indication that he received any type of advanced combat 
training.  He was not awarded any medals or decorations 
suggestive of combat exposure, despite claiming to have 
engaged in combat at least 15 times, and to engage in search 
and destroy missions and ambushes.

The veteran contends he received shrapnel wounds in service 
from his claimed combat experiences, but elected not to seek 
treatment for those wounds.  The first mention of a shrapnel 
wound came in Dr. Bookert's October 1976 statement, where he 
noted that the wound was to the left knee.  Notably, however, 
service records show that prior to service the veteran 
experienced a left knee injury significant enough to require 
penetration of the skin to aspirate fluid, a fact Dr. Bookert 
did not mention.  The service medical records are silent for 
any reference to a left knee injury, let alone a shrapnel 
wound, and the veteran curiously did not mention a shrapnel 
injury or combat injury when he filed for service connection 
for the left knee in December 1970.  Nor did he mention such 
an injury when examined in January 1971.  Nor do any medical 
records on file actually confirm the presence of a shrapnel 
wound affecting the left knee.

The records show that he stopped reporting a left knee 
shrapnel injury at some point, and in 1986 instead reported 
receiving a shrapnel wound to his abdomen.  The medical 
records show, however, that the scar he reports resulted from 
a shrapnel wound appears to reside in precisely the same 
location as a scar resulting from a 1985 stab wound and 
splenectomy.  Moreover, there is no reference in service 
medical records to an abdominal wound, or any post-service 
evidence of such a wound until the 1985 stabbing and surgery.  

At some point, the veteran no longer reported an abdominal 
shrapnel wound, and instead reported receiving a shrapnel 
wound to his left ankle.  The Board points out that while the 
January 1997 examiner concluded that the veteran had a 
"mixed" scar on the left ankle, comprised in part of a 
shrapnel wound scar, the examiner did not review the claims 
files, and accepted as true the veteran's assertion that he 
served in combat.  The service medical records are silent for 
any reference to a left ankle injury, and there is no post-
service evidence of such an injury until several years after 
service.  The Board points out that the veteran has been 
inconsistent not only in describing the circumstances of any 
ankle injury, but also in describing treatment for the left 
ankle.  

For example, he reported to Dr. Eisler that he broke the 
ankle in Vietnam.  He reported to the January 1997 examiner 
that the ankle instead was injured by shrapnel.  In August 
2002 he did not mention shrapnel or a fracture, instead 
describing the injury as a twisting injury.  At his March 
2003 hearing, he again stated that he broke the ankle.  He 
also testified that he did not realize he broke the ankle, 
but reported to Dr. Eisler that he was medically evacuated 
because of the ankle injury.  The service medical records are 
silent for any reference to an ankle injury.  

The Board finds that the veteran's account of shrapnel wounds 
in service are highly inconsistent, and not supported by 
contemporary service records.  The Board also finds the 
January 1997 examiner's opinion concerning an ankle shrapnel 
wound to be of marginal probative value, given that he did 
not review the veteran's claims files, and as the veteran 
continues to present inconsistent accounts of how he injured 
the ankle.  

The veteran also alleges that he witnessed the deaths of [redacted] 
and [redacted] in combat.  The Board points out, however, that 
according to the veteran, both individuals died prior to his 
arrival in Vietnam.  The Board also finds it telling that the 
veteran later denied remembering the death of either 
individual.

In light of the above, the Board finds the veteran's 
statements and testimony as to his combat duties and the 
injuries he purportedly received while in combat to lack 
credibility.  The Board also finds that his service personnel 
records clearly do not support his contention that he 
participated in combat.

The Board acknowledges the veteran's contention that memory 
lapses caused by PTSD account for his difficulty in 
remembering the precise details of his combat experiences.  
The Board points out, however, that the March 1995 
neuropsychological examiner did not believe the veteran was 
cooperative during testing, and suggested the possibility of 
malingering.  The April 1995/December 1996 psychologist 
concluded that the veteran was fabricating his service 
experiences and using the claim of memory problems as an 
excuse for not providing details; he essentially found the 
claimed memory loss to be medically implausible.  While the 
veteran accused the December 1996 examiner of racial 
prejudice, the Board finds no evidence of racial animus on 
the part of the examiner.  The above medical evidence 
demonstrates to the Board's satisfaction that the veteran has 
been less than candid in discussing his service stressors.  
The Board once again points out that the veteran's accounts 
of his stressor incidents have varied widely.

In summary the Board finds the veteran's statements and 
testimony to the effect that he engaged in combat to be 
unsupported by either his service records or by any post-
service evidence of record.  The veteran essentially contends 
that although he received no advanced combat training and 
served officially as a cook throughout his entire period of 
service in Vietnam, he was nevertheless assigned the duties 
of an infantryman anywhere from 6 months to a year, where he 
engaged in combat without receiving awards or decorations 
denoting combat, and where he received shrapnel wounds at 
anatomical locations coincidentally corresponding to the 
locations of documented nonservice-related injuries.

The Board finds his statements and testimony concerning his 
stressful service experiences to be patently incredible, and 
contradicted by official service personnel records and other 
evidence on file.  The Board therefore concludes that 
satisfactory evidence that the veteran engaged in combat has 
not been presented. 

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay testimony alone is insufficient 
to establish the occurrence of an alleged stressor.  As 
discussed previously, there is no evidence, other than the 
veteran's statements and testimony, that he engaged in 
combat, that he witnessed passengers die in a burning plane, 
that he saw soldiers die while in Vietnam, that he walked 
"point" for his unit, that he engaged in search and destroy 
missions and ambushes, that he performed guard duty for his 
base and for convoys, that he saw Jim and Mr. Jones receive 
wounds, that he received rocket, mortar or sniper/small arms 
fire, or that any other claimed stressor actually occurred.  
The veteran has consistently failed to provide any specific 
information concerning his stressor events which would allow 
for verification of those experiences.  Moreover, none of his 
claimed experiences is consistent with his duties as 
reflected in service personnel records.

The veteran's service personnel records show that he served 
as a cook without any advanced combat training, and that he 
was not presented with any award or decoration suggestive of 
combat.  As already noted, neither his service records nor 
the other evidence of record substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Moreover, the Board finds probative the 
April 1995 and December 1996 psychologist's opinion that the 
veteran's claim of memory loss for his service stressors was 
not medically plausible.  The Board consequently finds that 
there is no credible supporting evidence of the actual 
occurrence of the claimed inservice stressors in this case.  
Therefore, service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303, 3.304.

II.  Hepatitis C

Factual background

Service medical records are silent for any reference to 
hepatitis.

When examined by VA in January 1971, the veteran neither 
reported nor was found to have hepatitis.

Private medical records for March 1971 to October 1996 show 
that on a March 1971 employment physical, the veteran denied 
a history of liver disease or jaundice.  The records document 
that he was hospitalized from September to October 1971 for 
the treatment of acute viral hepatitis; he was noted to have 
made a prompt recovery.  A June 1973 treatment record notes a 
history of infectious hepatitis, and liver function testing 
demonstrated elevated serum glutamic oxaloacetic transaminase 
(SGOT) levels.  Records for 1992 and 1993 note that the 
veteran reported using drugs in Vietnam.

In several statements, the veteran contends that he developed 
a narcotic habit in Vietnam to alleviate paranoia and anxiety 
resulting from his combat experiences.  He contends that he 
contracted hepatitis as a result of the drug addiction, and 
his associated use of dirty syringes.

In October 1976, November 1978, December 1978, March 1981, 
and February 1984 statements, Dr. Bookert essentially 
indicated that the veteran was already using drugs when they 
first met in August 1970, and concluded that the veteran 
became addicted to drugs while in Vietnam.  He also concluded 
that the 1971 hepatitis episode was caused by drug abuse 
originating in service.  He noted that the veteran had used 
drugs, including heroin, intermittently since service, and 
had scarring on his arms from such use.

In a March 1977 statement, a private physician noted that the 
veteran had needle marks suggestive of drug use.  He 
diagnosed heroin addiction due probably to a habit started in 
Vietnam, noting that he had treated the veteran since June 
1972 for drug addiction.

In a statement received in December 1978, Mr. D.D., a 
longstanding acquaintance of the veteran, concluded that the 
veteran's drug problem resulted from service in Vietnam.

A January 1979 letter from The Center indicates that the 
veteran first received treatment at that facility in 1975 for 
addiction.  The veteran reported that his separation from his 
family and friends while in Vietnam, and his fear of dying 
and participation in a war he did not understand caused 
depression for which he resorted to heroin use.

VA treatment records for February 1979 to May 2005 include a 
summary of VA hospitalization for February to March 1979 
noting treatment for drug dependence.  The veteran reported a 
daily intravenous heroin habit in Vietnam, which he said was 
to cope with anxiety in combat situations.  He reported 
intermittent drug use since that time to suppress a "nervous 
condition."  He reported a past history of jaundice and 
hepatitis.  Laboratory testing showed intermittently elevated 
liver enzymes.  The veteran was diagnosed with drug 
dependence.  When treated from January to February 1980, 
laboratory testing showed some elevation in liver enzymes.  
Laboratory results were normal when he was hospitalized in 
January 1986.  The records since 1999 document treatment for 
hepatitis C.

At an August 1980 Board hearing, the veteran testified that 
he used heroin intravenously in service to combat anxiety and 
depression.
 
In a February 1984 statement, Dr. J. Fowler indicated that he 
had treated the veteran since 1983, and that the veteran 
reported that his addiction to heroin began in Vietnam, where 
he used it to cope with traumatic experiences in service.
 
In a January 1988 report, VA's Director of Mental Health and 
Behavioral Sciences/Services indicated that the record 
suggested the presence of opioid abuse and dependency 
beginning in service.

Dr. Eisler, during his July 1992 private psychiatric 
evaluation of the veteran, noted that the veteran used heroin 
intravenously in service.
 
At his March 2003 Board videoconference hearing, the veteran 
testified that he contracted hepatitis C from using dirty 
utensils and living in unsanitary conditions while in 
service.  He denied other sources of transmission such as 
blood transfusions.  He testified that he learned around 1998 
that he had hepatitis C, and indicated that he currently had 
liver damage from the virus.

In June 2004, the veteran completed a VA questionnaire 
addressing his risk factors for contracting hepatitis C.  He 
indicated that he used intravenous drugs in service as a 
coping device.  He denied using intranasal cocaine, engaging 
in high-risk sexual activity, undergoing hemodialysis, 
getting tattoos or body piercings, sharing toothbrushes or 
razor blades, or receiving acupuncture with non-sterile 
needles.  He indicated that he did not know whether he had 
been exposed to contaminated blood or fluids as a healthcare 
worker.

The veteran attended a VA examination in March 2005.  He 
reported using intravenous drugs in Vietnam.  He denied 
receiving tattoos.  He reported that his left ear was pierced 
in the United States sometime in the 1970s.  He reported 
having multiple sex partners when he was younger.  He 
reported that he was immunized against hepatitis B at some 
point.  The examiner noted that bloodwork performed on the 
veteran showed hepatitis C, but not hepatitis A or hepatitis 
B; the bloodwork showed he was immunized against hepatitis B.  
The examiner noted that testing in 1993 showed the veteran 
was hepatitis C antibody positive.  The examiner concluded 
that it was at least as likely as not that the veteran's 
hepatitis C was acquired through intravenous drug use in 
Vietnam, noting that intravenous drug use is the most common 
means of transmission.  He also concluded that it was at 
least as likely as not that the 1971 hepatitis episode was 
related to the hepatitis C acquired in service.


Analysis

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  See generally, Allen v. 
Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

Service medical records are silent for reference to 
hepatitis, and are negative for any reference to the use of 
unsanitary utensils or unsanitary conditions, or of any 
illness related thereto.  He was treated for hepatitis 
slightly more than a year following his discharge from 
service.  The veteran has consistently reported using 
intravenous drugs, including heroin, in service and 
thereafter.  Dr. Bookert indicates that the veteran was 
addicted to narcotics by the time they met in August 1970.  
In light of the above, the Board concludes that the veteran 
did use illicit drugs in service on a frequent basis.

Dr. Bookert concluded that the veteran's 1971 hepatitis was 
related to the drug use in service.  The March 2005 VA 
examiner concluded that the veteran's hepatitis C was 
etiologically related to the admitted intravenous use of 
heroin in service, noting that such drug use was the most 
common method of transmission.  The examiner also noted that 
the 1971 hepatitis mentioned by Dr. Bookert was related to 
the hepatitis C originating in service.  The only evidence 
suggesting that the veteran's hepatitis C originated from a 
source other than illicit drug use in service is that of the 
veteran, who believes he contracted the virus from dirty 
utensils and living conditions.  The Board notes, however, 
that as a layperson, his statements as to medical causation 
do not constitute competent medical evidence.  Espirutu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board consequently finds that the veteran's current 
hepatitis C originated from his use of illicit substances in 
service.

With respect to whether the disease was incurred in the line 
of duty, the Board points out that the veteran admits to the 
frequent intravenous use of heroin, an illicit substance.  He 
does not contend that the intravenous drug use was isolated 
or infrequent, and in fact maintains the opposite.  While he 
contends that he used heroin to cope with anxiety and other 
psychiatric symptoms in Vietnam, his service medical records 
are silent for any psychiatric complaints or findings.  
Moreover, and as discussed in the prior section, the Board 
finds his account of exposure to combat and other distressing 
events in Vietnam to lack credibility.

In any event, the veteran's frequent intravenous use of an 
illicit substance, namely heroin, clearly constitutes drug 
abuse pursuant to 38 C.F.R. § 3.301(d), and consequently any 
injury or disease, including hepatitis C infection, resulting 
from that drug abuse is not considered to have occurred in 
the line of duty.

In short, the only competent evidence on file addressing 
which of the potential sources of hepatitis C infection in 
the veteran is also the most likely source indicates that the 
infection likely occurred as the result of the appellant's 
intravenous drug abuse in service.  As indicated previously, 
a disease resulting from the abuse of drugs in service may 
not be considered to have been incurred in the line of duty, 
thereby precluding entitlement to direct service connection, 
including for any resulting infections.  

As the evidence on file clearly shows that the veteran's 
hepatitis C resulted from his abuse of an illicit substance 
in service, the preponderance of the evidence is against the 
claim, and the claim for service connection for hepatitis C 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C is denied.







____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


